NOTE: This order is nonprecedential.


  Wniteb ~tate5 \!Court of ~eal5
      for !be jfeberal \!Circuit

          ACTlVEVIDEO NETWORKS, INC.,
              Plaintiff-Cross Appellant,

                            v.
  VERIZON COMMUNICATIONS, INC., VERIZON
 SERVICES CORP., VERIZON VIRGINIA INC., AND
           VERIZON SOUTH INC.,
            Defendants-Appellants.


                     2011-1538, -1567


   Appeals from the United States District Court for the
Eastern District of Virginia in case no. 1O-CV-0248, Judge
Raymond A. Jackson.


                      ON MOTION


                Before LINN, Circuit Judge.
                        ORDER
    Verizon Communications, Inc., et al. submit a motion
for a stay, pending appeal, of the portion of the United
States District Court for the Eastern District of Virginia's
judgment imposing sunset royalties. Verizon also re-
ACTIVEVIDEO V. VERIZON COMMUNICATION                    2
quests an immediate stay of the judgment as to the sun-
set royalties pending disposition of its motion for a stay
and for expedited briefing of the stay motion. Verizon
also moves for expedited briefing on the merits of the
appeals.

   Upon consideration thereof,

   IT Is ORDERED THAT:

    (1) ActiveVideo Networks, Inc. is directed to respond
to the motion for stay no later than December 22, 2011.
Verizon's reply is due no later than December 28, 2011.

     (2) The portion of the judgment requiring monthly
payments of sunset royalties to ActiveVideo is temporar-
ily stayed pending the court's receipt of the response and
the court's consideration of the papers submitted. The
motion for expedited briefing on the motion for-a stay and
the motion for an immediate stay are moot.

     (3) Verizon shall post a bond with the district court
for each ordered payment of sunset royalties that becomes
due as long as the motion for a stay remains pending and
unless otherwise ordered by this court.

    (4) The motion for expedited briefing on the merits is
granted. Verizon's opening brief is due December 29,
2011. ActiveVideo's opening brief is due January 26,
2012. Verizon's response/reply brief is due February 9,
2012. ActiveVideo's reply brief is due February 23, 2012.
Expedited service should be used for the briefs.
3                  ACTlVEVIDEO V. VERIZON COMMUNICATION

                                 FOR THE COURT



      DEC 142011                 /s/ Jan Horbaly
        Date                    Jan Horbaly
                                Clerk
cc: Michael J. Lyons, Esq.
    Michael K. Kellogg, Esq.
s19                                   u.s. COUlin~~PEALS FOR
                                        THE FEDERAL CIRCUIT

                                           OEG 14 2011

                                            JAN HORBALY
                                               CLERK